DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/21 has been entered. 
Specification
The disclosure is objected to because of the following informalities: Page 17, paragraph [0056] states “As shown in Table 4”. However, there is no Table 4 in the specification. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-6, 8, 10-15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (U.S. Patent No. 6,331,326) in view of Yamauchi et al. (US 2004/0039114).
Regarding claims 1 and 21, Tsunoda et al. teaches a multi-layer coating comprising: a) a first coating layer prepared from a coating composition comprising a film forming resin and inorganic pigment particles (first metallic paint (B), col. 2, lines 19-23, col. 5, lines 40-51, or in a second interpretation - primer layer, col. 4, line 54-col. 5, line 26), wherein the inorganic pigment 5particles comprise a pigment blend comprising (i) titanium dioxide and (ii) at least one other inorganic pigment particle that is different from titanium dioxide (col. 5, lines 27-31, col. 6, lines 21-36), and10 b) a second coating layer applied over the first coating layer, the second coating layer prepared from a coating composition comprising a film forming resin and particles (second metallic paint (C), col. 2, lines 24-26, col. 6, line 54-col. 7, line 17, or in a second interpretation - first metallic paint (B), col. 2, lines 19-23, col. 5, lines 40-51). Given that Tsunoda et al. teaches particles comprise aluminum which is identical to that presently claimed, it is clear that the aluminum particles would inherently be reflective and/or translucent. 
Tsunoda et al. does not explicitly disclose crosslinked organic particles.
However, Yamauchi et al. teaches a coating composition comprising a resin, inorganic pigment, and crosslinked organic particles (paragraphs [0001], [0008]-[0011], and [0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include crosslinked organic particles in order to provide good mechanical strength, heat resistance, and solvent resistance (Yamauchi et al., paragraphs [0002], [0006]-[0007]). 
Tsunoda et al. fails to explicitly disclose amount of titanium dioxide.
However, Tsunoda et al. disclose that using titanium dioxide provides color. Since the instant specification is silent to unexpected results, the specific amount of titanium dioxide is not considered to confer patentability to the claims. As the color is a variable that can be modified, among others, by adjusting the amount of titanium dioxide, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of titanium dioxide in Tsunoda et al. to obtain the desired color (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Therefore, it would have been obvious to choose amount of titanium dioxide, including that presently claimed, in order to obtain the desired color.
Given that the materials for the crosslinked organic particle, inorganic pigment particles, and film forming resin are different, it is clear that the crosslinked organic particles and the inorganic pigment particles each have a refractive index that is different from the refractive index 
Given that Tsunoda et al. in view of Yamauchi et al. teaches first and second coating layer identical to that presently claimed, it is clear that the first and second coating layer together would inherently have a light transmittance as presently claimed, absent evidence to the contrary.
Regarding claim 2, given that Tsunoda et al. in view of Yamauchi et al. teach crosslinked organic particles and the film forming resin, including crosslinked organic particles comprising methyl (meth)acrylate particle, styrene particles, or a combination thereof (Yamauchi et al., paragraphs [0022]-[0023]) and film forming resin comprising polyester (Tsunoda et al., col. 5, lines 41-51; Applicant’s USPGPub, paragraph [0012]), identical to those presently claimed, it is clear that there will inherently be a difference between the refractive index of the crosslinked organic particles and the film forming resin as presently claimed.
Regarding claim 3, Tsunoda et al. teaches wherein the film forming resin of the coating composition of the first coating layer and/or the second coating layer comprises an acrylic resin (col. 5, lines 41-45).
Regarding claim 4, given that the film forming resin of Tsunoda et al. does not require reactive functional groups, it is clear that the film forming resin of the coating composition of the 
Regarding claim 5, Tsunoda et al. in view of Yamauchi et al. teaches wherein the crosslinked organic particles comprise methyl (meth)acrylate particle, styrene particles, or a combination thereof (Yamauchi et al., paragraphs [0022]-[0023]).
Regarding claim 6, Tsunoda et al. in view of Yamauchi et al. teaches wherein the crosslinked organic particles have an average particle size of 0.01 to 0.30 µm (Yamauchi et al., paragraph [0008]) which overlaps the claimed range of 0.1 micron to 10 microns. 
Regarding claim 8, Tsunoda et al. teaches wherein the inorganic pigment particles comprise titanium dioxide (col. 6, lines 31-36).
Regarding claim 10, Tsunoda et al. fails to teach wherein the first coating layer coating 10 composition comprises weight ratio of inorganic pigment particles to film forming resin as claimed.
However, Tsunoda et al. disclose that aluminum provides hiding scratches and that it is well known titanium dioxide is used to provide color. Since the instant specification is silent to unexpected results, the specific amount of pigment particles is not considered to confer patentability to the claims. As the color and hiding power are variables that can be modified, among others, by adjusting the amount of pigment particles, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of pigment particles in Tsunoda et al. to obtain the desired color and hiding power (In re Boesch, 617 F.2d. 272, 205 
Regarding claim 11, Tsunoda et al. teaches wherein the reflective and/or translucent particles comprise aluminum (col. 7, lines 14-17).
Regarding claim 12, Tsunoda et al. teaches wherein the aluminum particles have a particle size of not greater than 0.08 µm (col. 6, lines 54-61) which falls within the claimed range of less than 6 microns.
Regarding claim 13, note that because claim 11 is in the form of a Markush group, and Tsunoda et al. teaches aluminum, it is not required that Tsunoda et al. meet the further limitation of the non-selected groups via subsequent dependent claims.
Regarding claim 14, given that Tsunoda et al. in view of Yamauchi et al teaches first and second coating layer identical to that presently claimed, it is clear that the first and second coating layer together would inherently have an L value as presently claimed, absent evidence to the contrary.
Regarding claim 15, Tsunoda et al. teaches further comprising a third coating layer applied over the second coating layer, wherein the third coating layer is prepared from a coating composition comprising inorganic pigment particles and a film forming resin (second metallic paint (C), col. 8, lines 8-27).
Regarding claim 17, Tsunoda et al. teaches further comprising (col. 8, lines 25-27), i.e. an abrasion resistant topcoat, applied over the third coating layer.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (U.S. Patent No. 6,331,326) in view of Yamauchi et al. (US 2004/0039114) and further, in view of Bordener (US 2006/0251864).
Tsunoda et al. in view of Yamauchi et al. is relied upon as disclosed above.
Regarding claim 16, Tsunoda et al. in view of Yamauchi et al. fails to teach a clear layer positioned between the second coating layer and the third coating layer.
However, Bordener teaches a multi-layer coating comprising a clear layer positioned between layers	 (layer 8’ between layers 2 and 5, Fig. 1B, paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a clear layer positioned between layers, including between the second coating layer and the third coating layer, of Tsunoda et al. in view of Yamauchi et al. in order to provide a visual offset (Bordener, paragraph [0032]).

Claims	1 and 7	 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (U.S. Patent No. 6,331,326) in view of Sasaki et al. (US 2009/0297860).
Regarding claim 1, Tsunoda et al. teaches a multi-layer coating comprising: a) a first coating layer prepared from a coating composition comprising a film forming resin and inorganic pigment particles (first metallic paint (B), col. 2, lines 19-23, col. 5, lines 40-51, or in a second interpretation - primer layer, col. 4, line 54-col. 5, line 26), and10 b) a second coating layer applied over the first coating layer, the second coating layer prepared from a coating composition comprising a film forming resin and particles (second metallic paint (C), col. 2, lines 24-26, col. 6, line 54-col. 7, line 17, or in a second interpretation - first metallic paint (B), col. 2, lines 19-23, 
Tsunoda et al. fails to explicitly disclose amount of titanium dioxide.
However, Tsunoda et al. disclose that using titanium dioxide provides color. Since the instant specification is silent to unexpected results, the specific amount of titanium dioxide is not considered to confer patentability to the claims. As the color is a variable that can be modified, among others, by adjusting the amount of titanium dioxide, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of titanium dioxide in Tsunoda et al. to obtain the desired color (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Therefore, it would have been obvious to choose amount of titanium dioxide, including that presently claimed, in order to obtain the desired color.
Tsunoda et al. does not explicitly disclose crosslinked organic particles.
However, Sasaki et al. teaches a coating composition comprising a film forming resin, inorganic pigment, and crosslinked organic particles (light diffusion film, paragraphs [0053], [0080], and [0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include crosslinked organic particles in order to provide the desired film strength and total light transmittance (Sasaki et al., paragraphs [0082]	-[0084]). 
Given that the materials for the crosslinked organic particle, inorganic pigment particles, and film forming resin are different, it is clear that the crosslinked organic particles and the inorganic pigment particles each have a refractive index that is different from the refractive index of the film forming resin. Further, given that the materials for the crosslinked organic particle, inorganic pigment particles, and film forming resin are identical to those used in the present invention, it is clear that the crosslinked organic particles and the inorganic pigment particles each have a refractive index that is different from the refractive index of the film forming resin. Given that Tsunoda et al. in view of Sasaki et al. teach multi-layer coating comprising materials and structure identical to those presently claimed, it is clear that the multi-layer coating inherently transmits and reflects light.
Given that Tsunoda et al. in view of Sasaki et al. teaches first and second coating layer identical to that presently claimed, it is clear that the first and second coating layer together would inherently have a light transmittance as presently claimed, absent evidence to the contrary.
Regarding claim 7, Tsunoda et al. in view of Sasaki et al. teaches wherein the crosslinked organic particles have a particle size of 0.5 to 50 µm (Sasaki et al., paragraph [0082]-[0083]) wherein the particle size distribution is uniform (Sasaki et al., paragraph [0084]). Therefore, given the broad overlap of the particle size and uniform particle size distribution, it is clear that the particle size distribution would overlap that presently claimed.


Response to Arguments
Applicant's arguments filed 04/21/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to recite titanium dioxide comprises less than “15 weight %” and include limitation from claim 14. Applicant also added new claim 21.
Applicant argues that the fact that Tsunoda is used in combination with another reference (Yamauchi) to render the multi-layer coating obvious is evidence that Tsunoda's coating layers are not identical to the claimed coating, such that the inference that Tsunoda would inherently have the same light transmittance is undermined. Specifically, the Office Action admits that Tsunoda does not disclose or suggest crosslinked organic particles and requires Yamauchi for this feature.
However, as set forth above, Tsunoda in view of Yamauchi teaches first and second coating layer identical to that presently claimed, it is clear that the first and second coating layer together would inherently have a light transmittance as presently claimed, absent evidence to the contrary.
Applicant argues that it is clear from the disclosure of Tsunoda that a light transmittance of at least 8% would not have been desirable. Tsunoda is intended to provide a coating film having superior hiding power and a continuous plated metal-like appearance and does not disclose or suggest a coating film that transmits and reflects light and has a light transmittance of at least 8%.
However, given that there are degrees of hiding power and given that Tsunoda does not explicitly disclose what is meant by superior, having superior hiding power does not necessarily exclude having any light transmittance. Having superior hiding power and having light transmittance are not mutually exclusive, especially in light of the claimed range being only “at 
Applicant argues that the aluminum flake pigments used in Tsunoda are intended to block and reflect light and the presence of the crosslinked organic particles of Yamauchi in the coating composition of Tsunoda would provide an increased hiding power. Therefore, the modified multi-layer coating of Tsunoda would not increase the light transmittance of Tsunoda's "superior hiding power" coating so as to have a light transmittance of at least 8%.
However, Applicant has not provided any evidence i.e. data, that Tsunoda in view of Yamauchi would not meet the presently claimed light transmittance. As forth above, a coating can have good hiding powder and still have a certain amount of light transmittance.
Applicant argues that the claimed range of titanium dioxide comprising less than 15 weight % of the total solids weight of the inorganic pigment particles and the crosslinked organic particles is not obvious and provided unexpected results, based on the experimental results provided by Mr. Schneider and as described hereinafter. These results show that when the level of titanium dioxide in the basecoat composition increases, the percent light transmittance of the multi-layer coating containing the basecoat decreases. This data supports paragraph [0023] of the as-filed specification, which explains that the pigment blend having different inorganic pigment particles at certain amounts helps to form a coating having good hiding while still allowing a significant amount of light to diffuse through the coating.
It is agreed that the Declaration shows as the amount of titanium dioxide increases, the light transmittance decreases.	However, this is not persuasive given that there are only two data points and therefore a trend cannot be clearly established. There is no data at the upper end of the 
Applicant argues that if the first coating layer of the multi-layer coating contains too much titanium dioxide in the pigment blend, the first coating layer would have too much hiding power and would prevent the transmission and reflectance of light through the multi-layer coating.	
However, there is no evidence, i.e. data to support this position. Specifically, there is no comparative data showing data outside of the claimed range.
Applicant argues that Tsunoda fails to disclose or suggest any level of titanium dioxide. Given Tsunoda's desire to have a coating with superior hiding, Tsunoda would not have included titanium dioxide at levels that would allow for the coating to have such a high light transmittance.
However, as admitted by Applicant, a coating can have good hiding powder and still have a certain amount of light transmittance. Further, there is no evidence that using the amount of titanium dioxide as presently claimed would negatively affect the superior hiding power of Tsunoda, especially given the broad range of light transmittance presently claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787